IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00313-CR
No. 10-06-00314-CR
 
Michael Larkin,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 52nd District Court
Coryell County, Texas
Trial Court Nos. FISC-05-17710
and FO-06-18232
 

ORDER





 
          On May 2, 2007, we abated these appeals
so the trial court could determine why no brief had been filed.  On May 1,
2007, appellant had filed a motion for extension of time to file his brief.  We
withdraw the May 2, 2007 abatement order, reinstate the appeals, and grant
appellant’s second motion for extension of time to file his brief.  Appellant’s
brief is due May 21, 2007.
 
                                                          PER
CURIAM


 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Order
withdrawn and appeal reinstated
Order
issued and filed May 16, 2007
Do
not publish


995.  In relevant portion, Rule 59 of the Texas
Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Although Horne's motion does not specifically withdraw her notice of appeal, we will
construe and treat the motion as such a request.  We have not issued a decision in her appeal.  The
motion is signed personally by Horne and by her attorney.  She has filed the motion in duplicate,
as required.   Thus, the motion is granted.
      Horne's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed April 12, 1995
Do not publish